Citation Nr: 0920380	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for gastrointestinal reflux disease (GERD) and, if 
so, entitlement to service connection for GERD.

2. Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as secondary to Agent Orange 
exposure.

3. Entitlement to service connection for sarcoidosis, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims on the merits.

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1975 decision, the RO denied service 
connection for GERD.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's April 1975 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for GERD, and 
therefore raises a reasonable possibility of substantiating 
the claim.

3.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

4.  While the Veteran has current dermatological diagnoses to 
include a chronic rash, onychomycosis, actinic keratosis, and 
possible eczema, he does not have a current diagnosis of 
chloracne.

5.  A skin disorder, to include chloracne, did not have its 
onset in or is otherwise attributable to service.  

6.  Sarcoidosis was not manifest during service, sarcoidosis 
was not manifest within one year of separation, and any 
current diagnosis of sarcoidosis, or any residuals thereof, 
is not attributable to service.


CONCLUSIONS OF LAW

1.  The RO's April 1975 rating decision that denied service 
connection for GERD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008), 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has been received since the 
RO's April 1975 rating decision; thus, the claim for service 
connection for GERD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).

3.  A skin disorder, to include chloracne, was not incurred 
in or aggravated by active service or secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  Sarcoidosis was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein, nor is any current diagnosis of sarcoidosis 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






I. New and Material Evidence

The Veteran filed his original claim of entitlement to 
service connection for stomach and intestinal problems in 
December 1974.  By rating decision in April 1975, the 
Veteran's claim was denied based on lack of current 
disability.  The rating decision also noted that no stomach 
condition or intestinal problem was recorded in the Veteran's 
service treatment records.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's April 1975 rating decision is final.  See 38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Although a February 1975 VA examination found the entire 
gastrointestinal tract to be normal except for irritability 
of the duodenal bulb, VA treatment records received since the 
Veteran's prior, final denial note a current diagnosis of 
GERD.  See VA outpatient report, September 27, 2006. 

As such, the aforementioned evidence is new, in that it was 
not previously submitted to agency decisionmakers prior to 
the April 1975 rating decision.  Further, the evidence is 
material, in that by itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  The aforementioned 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and the evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, new and material evidence has been received since 
the RO's April 1975 decision, and the Veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2008).

Accordingly, the Veteran's claim will be remanded to the RO 
for further development and adjudication on the merits.  If 
the claim remains denied, a supplemental statement of the 
case will be provided to the Veteran and his representative. 
After the Veteran has had an adequate opportunity to respond, 
the appeal will be returned to the Board for appellate 
review.

II. Agent Orange Presumption

The Veteran claimed that he suffers from chloracne and 
sarcoidosis.  The Veteran has attributed each of these 
disorders to exposure to herbicides during his Vietnam 
service.  See VA Form 21-4138, December 31, 2003.

As a preliminary matter, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 
(2008).  The Veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 
C.F.R. § 3.309 (2008).

While chloracne is a presumptive disorder associated with 
herbicide exposure, as discussed below, the Veteran's record 
does not contain a current diagnosis for chloracne.  Instead, 
the Veteran has been diagnosed with skin disorders to include 
a chronic rash, onychomycosis, actinic keratosis, and 
possible eczema.  Therefore, the Agent Orange presumption 
does not apply in this case.

As such, the evidence of record indicates that the Veteran 
does not have a currently-diagnosed disease that meets this 
presumption.  Therefore, the Veteran does not currently have 
a diagnosis of any disorder that is recognized as a 
presumptive disease due to the exposure to herbicides.  VA 
regulations are clear on what type of disorders are entitled 
to such presumption.  

III.  Direct Service Connection

Although sarcoidosis, as well as the Veteran's currently-
diagnosed skin disorders, are not among the presumptive 
disorders as per 38 C.F.R. § 3.309(e), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that an appellant is not precluded from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and sarcoidosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with dermatological diagnoses to include a chronic 
rash, onychomycosis, actinic keratosis, and possible eczema.  
See VA treatment reports, October 29, 2005; September 4, 
2007.  During the Veteran's Board hearing, he testified that, 
although he was diagnosed with sarcoidosis in the past, the 
disorder cleared up and he did not experience any current 
symptoms.  See hearing transcript, p. 16.  Moreover, a VA 
treatment report noted that, clinically, no systemic symptoms 
of sarcoidosis were present.  See VA treatment report, August 
16, 2006.  Thus, element (1) of Hickson has been satisfied 
for one of the Veteran's claims, as the Veteran has provided 
evidence of diagnoses for multiple skin disorders.  However, 
the Veteran's record does not contain a current diagnosis of 
chloracne or sarcoidosis.

Aside from a single documentation of a slight cough 
(associated with a sinus headache) in June 1967, the Board 
notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis for any 
claimed disorder.  The Veteran's service treatment records 
are silent for any further complaints of coughing or any 
other pulmonary disorder, to include sarcoidosis, or any 
dermatological disorder.  Therefore, his service treatment 
records are negative for chronic dermatological or pulmonary 
disorders.  Following a separation examination in January 
1970, the examiner noted that the Veteran's lung, chest, and 
skin were all "Normal."  No defects were noted.  The 
Veteran checked "No" to chronic cough and skin diseases at 
that time.  See VA Standard Forms 88 and 89, January 16, 
1970.

Moreover, the Veteran's record is silent as to complaints, 
treatment, or a diagnosis of sarcoidosis within a year after 
the Veteran's separation from service.  

While the Veteran's claims file contains a voluminous VA 
medical history noting treatment for skin disorders, there is 
no competent medical evidence in the record that relates any 
dermatological disorder directly to service.  Therefore, the 
second and third elements of Hickson have not been met, as 
the record is silent as to any persuasive evidence of an in-
service incurrence or aggravation of any skin disorder.  
Further, the Veteran's record lacks competent medical 
evidence of a nexus between an in-service occurrence of any 
of these disorders and the Veteran's period of active 
service.  

As noted, the Veteran's record is silent for a current 
diagnosis of chloracne or sarcoidosis.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Therefore, without a current diagnosis for either of these 
claimed disorders, the Veteran lacks the evidence necessary 
to substantiate a claim for service connection for either 
disorder.

With regard to the decades-long evidentiary gap in this case 
between active service and the Veteran's earliest complaints 
for each issue, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).

As such,  the competent evidence does not establish that the 
Veteran's claimed disorders began in service.  Further, 
according to the Veteran's own history, according to his 
testimony during his Board hearing, and as relayed by 
multiple VA examiners, his onset of sarcoidosis (the 
diagnosis of which is not contained within the record) did 
not occur until 1984 or 1985, approximately 15 years 
following service, actinic keratosis in 2005, approximately 
35 years after separation.  See hearing testimony, p. 13.  A 
chronic rash with possible eczema was noted 37 years after 
the Veteran's period of active service.  This significant 
lapse of time prior to the diagnosis of each disorder is 
highly probative evidence against the Veteran's claims of a 
medical nexus between his current diagnoses of skin 
disorders, excluding chloracne, and active military service.  
See Maxson, supra.  Despite the Veteran's contentions that 
his disorders, diagnosed and otherwise, are related to 
service, there is no competent medical evidence to support 
his contentions.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's claimed disorders 
are not related to his period of active service.  Not only is 
his record devoid of a positive medical opinion linking those 
skin disorders, for which he has a current diagnosis, to 
active duty, his record also lacks any current diagnosis for 
chloracne, a disorder linked to herbicide exposure, or for 
sarcoidosis, which has not been associated with exposure to 
herbicides.  

Finally, while the Board has reviewed the contentions of the 
Veteran's representative regarding involvement in combat, 
these regulations are not for application in this case, as 
the Veteran does not have a current diagnosis for either 
chloracne or sarcoidosis.  Further, although the Veteran's 
military occupational specialty (MOS) denotes military 
intelligence, the Veteran is not asserting a combat-related 
injury, other than exposure to a herbicide, for which the 
Veteran lacks a diagnosed presumptive disorder.  See U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008). 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  Thus, the 
preponderance is against the Veteran's claims, and his claims 
for service connection must be denied.

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  With regard to the Veteran's 
application to reopen his claim for service connection for 
GERD, the appellant's claim is being granted to the extent 
that it is being reopened.  As such, any deficiencies with 
regard to VCAA are harmless and non-prejudicial.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of his claims for service connection, the RO 
informed the Veteran of the information necessary to 
substantiate his claims for service connection in January 
2004.  At that time, he was informed of the evidence VA would 
seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  Since the Board has 
concluded that the preponderance of the evidence is against 
either claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  During the Veteran's Board hearing, he testified 
that he received VA and private treatment for his claimed 
disorders beginning in 1970.  See hearing transcript, pp. 9-
12.  The AMC requested and obtained the Veteran's VA 
treatment records, as per the February 2008 Board remand.  
Although the AMC provided release forms to the Veteran in 
order to obtain these records, records which were 
specifically indicated in a March 2008 letter for the 
Veteran's reference, the Veteran has not returned the 
requested release forms.  As such, VA was unable to request 
these records, and the Board has determined that VA's duty to 
assist has been satisfied in this instance.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the 
Board has also considered whether a VA medical examination or 
opinion should be obtained prior to the adjudication of the 
Veteran's claims for service connection for a skin disorder 
or sarcoidosis.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 
3.159 (2008).  In this case, the Board finds that a VA 
examination is not necessary to determine whether these 
disorders are related to his period of honorable service, as 
the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained above, there is no competent medical 
evidence of an in-service diagnosis for any of these claimed 
disorders, nor any evidence of aggravation of a preexisting 
injury, and none is evident from the service treatment 
records.  Also significant is the fact that the Veteran's 
post-service treatment records do not provide a link to 
service for any currently-diagnosed disorder, and that the 
Veteran's record is silent for a current diagnosis for 
chloracne or sarcoidosis.  In light of these findings, the 
first, second, and third prongs of McLendon have not been 
met.  Moreover, the Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See e.g. Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); but see Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(emphasizing that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is 
based on a history provided by the Veteran; rather, the Board 
must assess the Veteran's credibility in reporting the 
statements to the medical examiner).  A medical nexus 
opinion, under the circumstances presented in this case, is 
not warranted, as there is no competent evidence that these 
disorders are related to the Veteran's service.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The application to reopen the claim for service connection 
for GERD is granted.

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as secondary to Agent Orange 
exposure, is denied.

Entitlement to service connection for sarcoidosis, claimed as 
secondary to Agent Orange exposure, is denied.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

As noted above, the Veteran has a current diagnosis of GERD.  
According to the Veteran, he began to experience 
gastrointestinal discomfort during service, and that disorder 
has persisted since separation.  The Board notes that the 
Veteran was afforded a VA examination in February 1975, at 
which time he reported a history of epigastric pain, nausea, 
vomiting, and diarrhea.  He stated that his first such 
episode occurred during his period of active service while 
stationed in Vietnam in 1968.  Another such attack was 
reported to have occurred in 1972.  Between those events, the 
Veteran reported suffering from occasional heartburn.  

Although the Veteran's service treatment records do not 
contain records of treatment for GERD or a diagnosis thereof, 
the Veteran is competent to report symptoms such as 
epigastric pain, nausea, vomiting, and diarrhea during his 
period of service and thereafter.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir., 2006).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

In light of the above evidence, the Veteran should be 
afforded a comprehensive examination in order to the current 
nature, severity, and etiology of his currently-diagnosed 
GERD.  All indicated tests and studies should be accomplished 
and the findings then reported in detail.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature, 
severity, and etiology of his GERD.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

Send the claims folders to the examiner or 
examiners for review of pertinent 
documents therein.  The examination report 
should reflect that such a review was 
conducted.

The examiner should advance an opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's GERD had its 
onset during active service; or otherwise 
originated during active service.

2.  Then readjudicate the Veteran's claims 
for entitlement to service connection for 
GERD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case (SOC).  The Veteran should be given 
the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


